United States Court of Appeals
                     For the First Circuit


No. 18-1160

    RACHEL DOUCETTE, FOR HERSELF AND MINOR SON B.D.; MICHAEL
            DOUCETTE, FOR HIMSELF AND MINOR SON B.D.,

                     Plaintiffs, Appellants,

                               v.

     GEORGETOWN PUBLIC SCHOOLS; TOWN OF GEORGETOWN; ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Judith G. Dein, U.S. Magistrate Judge]


                             Before

                   Thompson, Selya, and Lipez,
                         Circuit Judges.


     Carol Ann Kelly, with whom Phillip E. Murray, Jr. and Murray,
Kelly, & Bertrand, P.C. were on brief, for appellants.
     Alexandra R. Hassel, with whom Regina M. Ryan and Louison,
Costello, Condon & Pfaff, LLP were on brief, for appellees.



                         August 26, 2019
             LIPEZ, Circuit Judge.       Rachel and Michael Doucette sued

Georgetown Public Schools, the school committee, the town, and

certain   school   district      employees   (collectively,     "the    school

district") on behalf of their severely disabled child, B.D.                  The

Doucettes alleged that the school district deprived B.D. of his

service animal and subjected him to a dangerous environment in

violation of federal and state law, thereby causing B.D. to

experience    seizures   and     hospitalization.       They   sought       money

damages for alleged permanent physical and emotional harm to B.D.,

as well as for loss of consortium to the parents.

             The   school   district      moved   for    judgment      on     the

pleadings, arguing that the Doucettes had failed to exhaust their

federal claims -- a Rehabilitation Act claim and a substantive due

process claim under 42 U.S.C. § 1983 -- through the administrative

procedures     prescribed   by     the   Individuals    with   Disabilities

Education Act ("IDEA").        See 20 U.S.C. §§ 1400–1491o; 1415(l).

The IDEA requires exhaustion -- i.e., resort to the administrative

process -- before a plaintiff may bring a civil action pursuant to

other federal laws protecting the rights of disabled children if

the relief sought is from the denial of a free appropriate public

education.     See 20 U.S.C. § 1415(l).       The administrative process

culminates in an impartial due process hearing conducted by the




                                    - 2 -
state educational agency or the local educational agency, as

determined by the state.         See 20 U.S.C. § 1415(f).1

            Agreeing that the Doucettes' federal claims were subject

to the IDEA's exhaustion requirement, the district court2 granted

the school district's motion as to those claims and remanded the

Doucettes' state law claims to state court.                       We vacate that

decision.       Guided by the Supreme Court's decision in Fry v.

Napoleon Community Schools, 137 S. Ct. 743 (2017), and principles

of exhaustion, we conclude that the gravamen of the Doucettes'

Rehabilitation Act claim does not involve the denial of a free

appropriate public education.          As to the Doucettes' § 1983 claim,

we   conclude    that   it    either   was     exhausted    or    that   continued

engagement with the IDEA's administrative scheme would have been

futile.   Hence, no further administrative pursuit was required for

the § 1983 claim.

                                        I.

            B.D.   has       Isodicentric      Chromosome        15q   Duplication

Syndrome ("15q Duplication Syndrome"), a rare genetic disorder,




      1In Massachusetts, the impartial due process hearings are
conducted by the Massachusetts Bureau of Special Education
Appeals. See Mass. Gen. Laws ch. 71B, § 2A.
      2With the consent of all parties, the case was assigned to,
and proceeded before, a United States Magistrate Judge, in
accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal
Rules of Civil Procedure.


                                       - 3 -
which manifests differently among affected persons.3          In B.D.'s

case, the syndrome manifests as developmental delay, frequent

choking, vision problems, difficulties in balance, aggression,

cognitive impairment, communication deficits, autistic spectrum

disorder, epilepsy, and anxiety disorder, among other problems.

In addition to causing these symptoms, B.D.'s disorder increases

his risk of sudden unexpected death -- a risk correlated with

seizure activity in children with 15q Duplication Syndrome.

            B.D. attended Perley Elementary School ("Perley") from

July 2009 until August 2012, when he was between the ages of three

and   six   years   old.   Given   his   disabilities,   he     had   an

individualized education program ("IEP"),4 which required, among

other things, that he receive a consistent routine, a seizure plan,




      3We draw these facts from the well-pleaded facts of the
complaint, which we must take as true.    Marrero-Gutierrez v.
Molina, 491 F.3d 1, 5 (1st Cir. 2007).
      4An IEP is "a comprehensive statement of the educational
needs of a handicapped child and the specially designed instruction
and related services to be employed to meet those needs." Sch.
Comm. of Burlington v. Dep't of Educ. of Mass., 471 U.S. 359, 368
(1985) (citing 20 U.S.C. § 1401(19)). The plan is "[c]rafted by
a child's 'IEP Team' -— a group of school officials, teachers, and
parents."     Fry, 137 S. Ct. at 749 (citing 20 U.S.C.
§ 1414(d)(1)(A)(i)(II)(bb), (d)(1)(B)).      Most notably for this
case, a child's IEP lists "the special education and related
services" to be provided to the child so that he receives a free
and appropriate education. See 20 U.S.C. § 1414(d)(1)(A).



                               - 4 -
and one-on-one assistance, and that he participate in an extended-

school year ("ESY") program.5

              B.D.'s   parents    were   dissatisfied      with   the   services

provided to B.D. at Perley.          Within months of his arrival, they

began       complaining      to   administrators,        teachers,      and   the

superintendent. In the spring, they met with his IEP team to

formally request a change to B.D.'s IEP, which was denied.                In the

weeks that followed, they continued to convey concerns, noting

that B.D. was at times unsupervised, was bolting from class, and,

on one occasion, fell and hit his head.              Due to these concerns,

the Doucettes removed B.D. from Perley, and he remained out of

school from May to September 2010.

              In July 2010, while B.D. was out of school, the Doucettes

requested a hearing before the Massachusetts Bureau of Special

Education Appeals ("BSEA"), seeking an amendment to B.D.'s IEP and

an out-of-district placement for him.            The hearing was held at the

end of August, and, a month later, the BSEA hearing officer issued

a decision.      Although the hearing officer found that B.D.'s IEP

was     inadequate,    the    officer    found    that    an   out-of-district

placement was unwarranted, and ordered a new IEP for B.D.                     B.D.

then returned to Perley in the fall of 2010 with an amended IEP.


        5
       An ESY program is a summer school program for students who
require year-round schooling to minimize substantial regression
and reduce substantial recoupment time. See Todd v. Duneland Sch.
Corp., 299 F.3d 899, 902, 907 (7th Cir. 2002).


                                     - 5 -
              During       the    2010-2011     school   year,     the   Doucettes

continued to be dissatisfied with the implementation of B.D.'s

IEP.        B.D.   began    having    "staring    spells    with   eye   rolling,"

symptomatic of potential seizure activity.                 And, although B.D.'s

amended IEP included a safety and seizure plan, one of B.D.'s

teachers indicated to B.D.'s mother that she was unaware of the

plan.

              In the fall of 2011, B.D. began working with a certified

service dog that assisted him with his anxiety and balance, and

alerted his caretakers to an impending seizure.6                   In November of

that year, the Doucettes requested that the school district permit

the dog to accompany B.D. at school as a disability accommodation.

The school district refused.                  When B.D.'s staring spells and

anxiety increased, however, the school district offered him at-

school access to the service animal if the Doucettes agreed to a

school policy regarding the dog's handling.                The Doucettes refused

to sign this agreement, which they claim violated the Americans

with Disabilities Act ("ADA").                They demanded that the district

comply with the ADA.             The school district then denied B.D. access


        6
       A service dog is "any dog that is individually trained to
do work or perform tasks for the benefit of an individual with a
disability." 28 C.F.R. § 36.104 "Examples of [such] work or tasks
include, but are not limited to . . . assisting an individual
during a seizure, . . . providing physical support and assistance
with balance and stability, . . . and helping persons with
psychiatric and neurological disabilities by preventing or
interrupting impulsive or destructive behaviors." Id.


                                         - 6 -
to the dog but ordered a behavioral assessment, to take place the

next fall (i.e., fall of 2012), to determine whether B.D.'s IEP

should be amended to include the service dog.

               That   summer,       as   part   of   the    school      district's    ESY

program, B.D. was placed in an unfamiliar building, with unfamiliar

equipment, teachers, and sounds, including "gushing sounds from

exposed pipes," and "the barking of the Guidance Counselor's pet

dog."        At   this   time,      he   experienced       his    first       tonic-clonic

seizure,7         lasting         over    twenty      minutes           and     requiring

hospitalization.            After the seizure, the Doucettes demanded an

immediate amendment to B.D.'s IEP to grant him access to his

service dog at school.               Their request for an IEP amendment to

include the service animal was denied, but the school district

granted B.D. permission to use the dog at school if his mother

would act as its handler.

               The Doucettes contest the adequacy of that arrangement

to fulfill the school district's obligation to accommodate B.D.

under       section   504    of    the   Rehabilitation          Act.     Although    not




        7
       A tonic-clonic seizure is a seizure of a serious nature,
which is characterized by a loss of consciousness, and involves
muscular contractions and relaxations in rapid succession. See H.
Gastaut, Dictionary of Epilepsy: Part I 67 (World Health
Organization, ed. 1973). A tonic-clonic seizure lasting over five
minutes is a "life-threatening medical emergency requiring
immediate medical help."     See Tonic-Clonic Seizures, Epilepsy
Ontario,      http://epilepsyontario.org/about-epilepsy/types-of-
seizures/tonic-clonic-seizures (last visited May 6, 2019).


                                          - 7 -
specifically stated in the complaint, we infer that the service

dog did not then begin accompanying B.D. at school -- at least not

on a regular basis.     The Doucettes' section 504 claim is premised

on B.D.'s denial of access to his service animal, which they say

caused   B.D.   to   "sustain   five   seizures   in   July,   August,   and

September of 2012."      The school district does not argue that the

service animal accompanied B.D. at school during these seizures,

but that "four of the five seizures suffered by B.D. occurred after

he was permitted to bring his service dog to school."

           The Doucettes' complaint likewise provides no specific

details as to why the Doucettes felt that the school's handling

policy violated the ADA.        As a rule, the ADA requires a public

entity to "modify its policies, practices, or procedures to permit

the use of a service animal by an individual with a disability."

28 C.F.R. § 35.136(a).     In addition, a public school may, in some

instances, violate disability laws by requiring a student to

provide an outside adult handler to accompany the student and her

service animal at school.       See, e.g., Alboniga v. Sch. Bd., 87 F.

Supp. 3d 1319, 1342 (S.D. Fla. 2015).       In a sentence in its brief,

the school district states, "[T]he [Doucettes'] [c]omplaint does

not sufficiently plead that the District outright denied B.D.

access to his service dog; instead, the facts establish that the

District had developed a policy . . . regarding the handler for




                                   - 8 -
the service dog . . . which the Parents refused to sign."                  The

school district does not further develop this argument.8

              In addition to demanding that the school grant B.D.

access   to    his   service   animal   at    school,   B.D.'s   mother   also

complained to the school district about the changes in her son's

program and requested a meeting with his IEP team.                 Two weeks

later, B.D. experienced a second tonic-clonic seizure while in an

unfamiliar environment and under the supervision of a substitute

teacher.      After this second seizure, the Doucettes requested an

alternative school placement for B.D.           Their request was denied.

              In the following weeks, B.D. suffered two more tonic-

clonic seizures, each requiring a hospital stay.           After the fourth

seizure, the Doucettes removed B.D. from school and again requested

an alternative school placement.             They explained that "B.D. had

had four [tonic-clonic] seizures in his lifetime, all of which

happened in school [in the last month]," and that B.D.'s placement

was "not only inappropriate but unsafe."           They also presented the

school district with a letter from B.D.'s doctor stating that the

current placement was "inadequate in terms of managing [B.D.'s]



     8  Whether the handling agreement placed unreasonable or
unlawful conditions on B.D.'s access to his service animal such
that he was effectively denied access by the school district will
undoubtedly be an important issue to the future viability of the
Doucettes' section 504 claim, but it is not an issue in this
appeal.



                                   - 9 -
seizures," expressing concerns regarding the "school's ability to

handle [B.D.'s] health and safety," and recommending, "[g]iven the

severity of [B.D.'s] anxiety in his [then] classroom setting, and

the subsequent effect on his epilepsy and overall health," that

B.D. be kept out of school until a safe placement was identified.

Still, the school district refused to provide an alternative

placement for B.D. and advised the Doucettes that B.D. was expected

to attend school on September 5, 2012, and that "extended absences

[would] be considered truancy."

              On September 5, 2012, the Doucettes returned B.D. to

Perley.      That same day, he suffered a fifth tonic-clonic seizure,

requiring hospitalization.           After the fifth seizure in a three-

month period, the school district agreed to evaluate an out-of-

district placement for B.D.          Subsequently, the district agreed to

the    new    placement,   where     B.D.   has   made     "developmental    and

educational progress."         B.D. has experienced no seizures since his

removal from the school district.

              In 2015, the Doucettes filed suit alleging state law

tort   claims,     as   well    as   claims   under    section    504   of   the

Rehabilitation Act and 42 U.S.C. § 1983.                   The district court

entered judgment against the Doucettes on their federal law claims

on the basis of the Doucettes' failure to exhaust the IDEA's

administrative      remedies      and   declined      to    exercise    pendent

jurisdiction over the remaining state law causes of action.                  In


                                     - 10 -
this appeal, our review is de novo, Gulf Coast Bank & Co. v. Reder,

355 F.3d 35, 37 (1st Cir. 2004), and we "draw[] all reasonable

inferences in favor of the plaintiff[s]."                 Marrero-Gutierrez v.

Molina, 491 F.3d 1, 5 (1st Cir. 2007).

                                       II.

A. The IDEA

            The IDEA is a federal statute ensuring that children

with disabilities "have available to them a free appropriate public

education,"     commonly    referred    to    as    a    "FAPE."      20   U.S.C.

§    1400(d)(1)(A).    A FAPE encompasses "both 'instruction' tailored

to   meet   a   child's    'unique   needs'   and       sufficient   'supportive

services' to permit the child to benefit from that instruction."

Fry, 137 S. Ct. at 748 (quoting 20 U.S.C. § 1401(9), (26), (29)).

A disabled child's IEP -- her written education plan -- is the

"primary vehicle" for providing the mandated FAPE.                   Id. at 749

(quoting Honig v. Doe, 484 U.S. 305, 311 (1988)).

            The IDEA provides an administrative process for parents

to challenge their child's IEP or its implementation. This process

begins with a preliminary meeting or mediation with the child's

IEP team, and, if the dispute remains unresolved, progresses to a

"due process hearing" before an impartial hearing officer.                    20

U.S.C. § 1415(b)-(f).       Such officer may grant relief based upon "a

determination     of   whether   the    child      received   a    [FAPE]."   Id.

§ 1415(f)(3)(E)(i).       Before a parent sues a school under the IDEA,


                                     - 11 -
she must first "exhaust [the] administrative remedies through the

due process hearing [provided for by the IDEA]."         Rose v. Yeaw,

214 F.3d 206, 210 (1st Cir. 2000); see 20 U.S.C § 1415(i)(2)(A).

Although exhaustion of IDEA claims is the general rule, it "is not

absolute."     Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 59 (1st

Cir.   2002).      Fundamentally,   rules   requiring    administrative

exhaustion are not meant to be enforced in a manner that would

require "empty formalit[ies]."      See Panetti v.      Quarterman, 551

U.S. 930, 946 (2007).       Plaintiffs are not required to exhaust

administrative remedies under the IDEA when exhaustion would be

futile.   Id.

B. Other Federal Laws and the IDEA's Exhaustion Requirement

             This case concerns claims under laws other than the IDEA

that protect the rights of persons like B.D.       Specifically, the

Doucettes allege violations of section 504 of the Rehabilitation

Act, 29 U.S.C. § 794, and 42 U.S.C. § 1983.     Section 504, like the

IDEA, covers the disabled; it, however, "cover[s] both adults and

children with disabilities, in both public schools and other

settings," Fry, 137 S. Ct. at 749 (emphasis added), and requires

that a public entity make "reasonable modifications" to existing

practices,      including   by   offering    support     services,   to

"accommodate" disabled persons, Alexander v. Choate, 469 U.S. 287,

299–300 (1985); see, e.g., C.L. v. Scarsdale Union Free Sch. Dist.,

744 F.3d 826, 832 (2d Cir. 2014) (discussing support services


                                 - 12 -
available under section 504).9           Section 1983 applies even more

broadly, protecting every "[c]itizen of the United States or other

person within [its] jurisdiction" against the deprivation of a

federally secured right by a person acting under the color of state

law.       42 U.S.C. § 1983.

               The IDEA's exhaustion requirement is relevant to claims

brought under these laws because the IDEA contains a provision,

§ 1415(l),       which    concerns    the     relationship   between   the

administrative procedures specified in the IDEA and claims brought

under such laws. It provides:

               Nothing in [the IDEA] shall be construed to
               restrict or limit the rights, procedures, and
               remedies available under the Constitution . . .,
               title V of the Rehabilitation Act [including
               Section 504], or other Federal laws protecting the
               rights of children with disabilities, except that
               before the filing of a civil action under such laws
               seeking relief that is also available under [the
               IDEA], the [IDEA's administrative procedures] shall
               be exhausted to the same extent as would be required
               had the action been brought under [the IDEA].

20 U.S.C. § 1415(l).10


       9
       The Rehabilitation Act of 1973, 29 U.S.C. § 701, is one of
the two primary federal anti-disability-discrimination laws.  The
other is the ADA. See 42 U.S.C. § 12101. The Rehabilitation Act,
the older of the two, guarantees disabled persons non-
discriminatory access to federally funded facilities, activities,
and programs. See 29 U.S.C. § 794. The more comprehensive ADA
likewise guarantees disabled persons non-discriminatory access to
public facilities, 42 U.S.C. § 12132, and also extends those
protections to commercial facilities and places of public
accommodation. See 42 U.S.C. §§ 12181-12189.
       10
       The dissent cites Frazier, 276 F.3d at 60, to describe a
"robust" IDEA exhaustion requirement contemplated by Congress in


                                     - 13 -
         The Supreme Court recently addressed the reach of this

exhaustion    provision   for   the   first    time   in   Fry   v.   Napoleon

Community Schools, finding that it only applies to lawsuits seeking

"relief for the denial of a FAPE."            137 S. Ct. at 752; see also

id. at 754.       Under Fry, if a school "refus[ed] to make an

accommodation" for a disabled child, "injuring [the child] in ways

unrelated to a FAPE," a plaintiff "seeking redress for those other

harms . . . is not subject to §       1415(l)'s exhaustion rule."          Id.

at 754–55.

             The Fry Court provided guidance for analyzing whether a

lawsuit seeks relief for the denial of a FAPE, explaining that "a

court should look to the . . . gravamen[] of the plaintiff's

complaint" -- not "the labels used in [it]."               Id. at 752, 755.

The Court then noted two clues that indicate that the gravamen of

a complaint is the denial of a FAPE.            The first clue comes from

the answers to a pair of hypothetical questions: (1) "could the

plaintiff have brought essentially the same claim if the alleged

conduct had occurred at a public facility that was not a school?"



20 U.S.C. § 1415(l). However, Frazier's exhaustion analysis is of
questionable precedential value because it relied on a Supreme
Court case addressing exhaustion in the context of the Prison
Litigation Reform Act ("PLRA"). See id. at 61-62 (citing Booth v.
Churner, 532 U.S. 731 (2001)). In Fry, the Supreme Court rejected
this comparison between the IDEA and the PLRA, highlighting the
differences in language between the two standards and explaining
that the IDEA's exhaustion standard is more forgiving. Fry, 137
S. Ct. at 755.


                                  - 14 -
and (2) "could an adult at the school . . . have pressed essentially

the same grievance?"   Id. at 756.    When the answer to each question

is no, the complaint "probably does concern a FAPE."         Id.   On the

other hand, if the answers are yes, a FAPE is unlikely the true

subject of the complaint.      Id.     The second clue involves the

history of the case; a plaintiff's previous invocation of the

IDEA's formal procedures may "provide strong evidence that the

substance of a plaintiff's claim concerns the denial of a FAPE."

Id. at 757.11

                                III.

          The   Doucettes   contend    that   the   IDEA's    exhaustion

requirement does not apply to their claims because the gravamen of

their claims is not the denial of a FAPE or, in the alternative,

exhaustion was not required because it would have been futile or

because they already met the exhaustion requirement.         Applying the

Fry framework to each of the Doucettes' claims, see Wellman v.

Butler Area Sch. Dist., 877 F.3d 125, 132-33 (3d Cir. 2017)


     11 Instead of relying on the clues articulated by the Fry
majority, so central to its analysis of the exhaustion requirement,
see Fry, 137 S. Ct. at 756-57, the dissent embraces Justice Alito's
critique of those clues as "misleading" in his concurrence. Id.
at 759 (Alito, J., concurring in part and concurring in the
judgment). We do not ordinarily grant primacy to a concurrence
over a majority opinion.     The dissent also criticizes the Fry
majority opinion as "not a model of clarity." We do not share the
dissent's confusion about the meaning or applicability of Fry.
Nor, apparently, do the five other members of the Supreme Court
who joined Justice Kagan's opinion without reservation. See id.
at 748-59.


                               - 15 -
(endorsing a claim-by-claim approach to the Fry analysis); see

also Muskrat v. Deer Creek Pub. Sch., 715 F.3d 775, 785 (10th Cir.

2013)   (employing   a   claim-by-claim   approach   to   analyzing   IDEA

exhaustion), we conclude that (1) exhaustion was not required for

the Doucettes' section 504 claim because the crux of the claim is

not the denial of a FAPE; and (2) although the crux of the

Doucettes' § 1983 claim is the denial of a FAPE, that claim is

properly brought in federal court because it either was exhausted

or further invocation of the administrative process would have

been futile.

A. The Section 504 Claim

           The Doucettes allege that the school district violated

section 504 by "refus[ing] to permit B.D. access to his service

dog . . . despite having knowledge that B.D. qualified as an

individual with disabilities [who] relied upon the service dog."

They assert that B.D. suffered life-threatening seizures because

of the deprivation, and they seek money damages for associated

medical costs.

           The gravamen of this claim -- B.D., a disabled child,

was denied access to his seizure-alert service dog, and, as a

result, suffered seizures -- is not the denial of a FAPE. Instead,

it is "simple discrimination, irrespective of the IDEA's FAPE

obligation." Fry, 137 S. Ct. at 756. In reaching this conclusion,

we "attend to the diverse means and ends of . . . the IDEA . . .


                                 - 16 -
and [the] Rehabilitation Act."           Id. at 755.         "The IDEA guarantees

individually tailored educational services, while . . . [section]

504 promise[s] non-discriminatory access to public institutions,"

id. at 756, "sometimes by means of reasonable accommodations," id.

To be sure, there is "some overlap in coverage" between the

statutes.       Id.12    But here the section 504 claim, grounded in the

refusal of the school district to reasonably accommodate B.D.'s

use of the service dog (that is the allegation), involves the

denial    of    non-discriminatory      access     to    a   public   institution,

irrespective of the school district's FAPE obligation to provide

a particular education program for B.D.

               The     hypotheticals    provided        by   the   Fry   Court   in

explaining       its    first   clue   support     this      conclusion.13       The


     12Any child who is entitled to an IEP under the IDEA is also
protected by section 504, but the inverse is not true. As one
court explained:
     [I]t is well recognized that Section 504 covers more students
     than does the IDEA. Students with disabilities who are
     eligible for services under IDEA are also covered by the
     prohibitions against discrimination on the basis of
     disability in Section 504 and its implementing regulation at
     34 CFR Part 104, but students covered only by Section 504 are
     not entitled to the rights and protections enumerated by IDEA
     and its implementing regulations at 34 CFR Part 300.

S. v. W. Chester Area Sch. Dist., 353 F. Supp. 3d 369, 375 n.1
(E.D. Pa. 2019) (quoting Molly L. ex rel. B.L. v. Lower Merion
Sch. Dist., 194 F. Supp. 2d 422, 427 n.3 (E.D. Pa. 2002)).

     13Distinguishing between a complaint's explicit and implicit
focus on the adequacy of a child's education, the dissent argues
that Fry used the clues only to discern an "implicit focus on
educational adequacy." The dissent misreads Fry, imposing on its


                                       - 17 -
deprivation about which the Doucettes complain (deprivation of a

service animal) might occur in a public facility that is not a

school, and a non-student could "press[] essentially the same

grievance."    Id. at 756; see, e.g., Sheely v. MRI Radiology

Network, P.A., 505 F.3d 1173, 1204 (11th Cir. 2007) (concerning

similar claim brought in hospital setting); see also 28 C.F.R. §

36.302(c)(1)   (requiring   that   places   of   public   accommodation

"modify policies, practices, or procedures to permit the use of a

service animal by an individual with a disability"); 28 C.F.R. pt.

36, app. C. (providing for "the broadest feasible access . . . to

service animals in all places of public accommodation, including


analysis a limitation that is not there.         We use the clues
precisely as the Court instructed -- to assist our determination
of the gravamen of the Doucettes' section 504 claim, i.e., "whether
the gravamen [is] the denial of a FAPE, or instead [] disability-
based discrimination." 137 S. Ct. at 756. Indeed, the dissent's
test -- whether an implicit or explicit "focus on the adequacy of
education" can be identified in the complaint -- mirrors the Sixth
Circuit test rejected by the Fry Court.      The Sixth Circuit had
determined that the Frys' complaint concerning the denial of a
service dog was subject to IDEA exhaustion because "the harms to
[the plaintiff] were generally 'educational' -- most notably, the
court reasoned, because [the Fry family had alleged that] '[the
service dog']s absence hurt [their child's] sense of independence
and social confidence at school.'" Fry, 137 S. Ct. at 752 (quoting
788 F.3d 622, 627 (6th Cir. 2015)).     The Supreme Court vacated
that judgment, ruling that the Sixth Circuit had applied the wrong
test.     Instead, courts must ask not whether a claim is
"educational," but whether it "charges, and seeks relief for, the
denial of a FAPE." Id. at 758. Though the Fry Court discusses
the difference between explicit and implicit references to a FAPE,
that discussion does not remotely suggest that the clues are only
useful for discerning an implicit focus on educational adequacy.
See id. at 758-59 (remanding for development of a factual record
concerning the history of the Frys' request for a service animal).


                               - 18 -
movie theaters, restaurants, hotels, retail stores, hospitals, and

nursing homes"); cf. AP ex rel. Peterson v. Anoka–Hennepin Indep.

Sch. Dist. No. 11, 538 F. Supp. 2d 1125, 1152 (D. Minn. 2008) (no

requirement of exhaustion where section 504 claims were for failure

to    accommodate   diabetic   student's   need   for   administration   of

insulin).14

            The complaint's express allegations of FAPE deprivation

and inadequate educational services do not require us to find

otherwise.15   The Supreme Court counseled against a "magic words"

approach to the IDEA exhaustion inquiry. Id. at 755. What matters

is not whether "a complaint includes (or, alternatively, omits)

the precise words[] 'FAPE' or 'IEP,'" but rather whether a claim

in fact "seeks relief for the denial of an appropriate education."

Id.    The allegations of FAPE deprivation are, as the Doucettes




       14
       The fact that a non-student could assert the same claim as
the Doucettes distinguishes the circumstances here from the facts
in Wellman -- a case emphasized by the dissent -- where the court
noted that the claims all related to fulfilling the student's
"educational needs," 877 F.3d at 133, and, hence, "could not be
brought by a nonstudent or outside the school setting," id. at
134.
       15
        The complaint, for instance, alleges that, following the
August 2010 BSEA hearing concerning B.D.'s out-of-district
placement, the BSEA officer found the school district's "proposed
IEP was not . . . reasonably calculated to provide B.D. with a
free and appropriate public education ("FAPE")," and alleges, as
a basis for its § 1983 claim that, "[a]s a result of the [school
district's] deliberate indifference . . . B.D. was deprived of a
free and appropriate education."


                                  - 19 -
argue in their brief, "germane to . . . their state law claims and

their section 1983 claims."

            The Doucettes' complaint does not assert inadequate

education services as a basis for relief under section 504.

Rather,    the   Doucettes   identify    the    school      district's    knowing

"refus[al] to recognize B.D.'s service dog as such" and the

resulting "life-threatening" harm to B.D. as the basis for their

section 504 claim.        They assert that the refusal to recognize

B.D.'s dog as a service dog denied B.D. safe access to his school.

Their section 504 claim "is subject to exhaustion or not based on

that choice," and not on other claims that the Doucettes might

have brought.      Fry, 137 S.    Ct. at 755;           see also Wellman, 877

F.3d at 132 ("To apply the Fry test without consideration of the

actual claims could result in situations where claims that are

included in a complaint because they involve the same parties or

course of events but do not involve the provision of a FAPE get

swept up and forced into administrative proceedings with claims

that are seeking redress for a school's failure to provide a

FAPE.").

            Furthermore, although the Doucettes previously invoked

the   IDEA's     formal   procedures    when     they      participated    in   an

administrative     hearing   before     the    BSEA   in    August   2010,   that

hearing, which concerned alleged violations of B.D.'s IEP during

the 2009-2010 school year, was unrelated to B.D.'s request for


                                  - 20 -
access to his service animal, which he did not begin to use until

November 2011.     As such, the Doucettes' participation in the BSEA

hearing is not "evidence that the substance of [the] plaintiff[s']

[section 504] claim concerns the denial of a FAPE."          Fry, 137

S. Ct. at 757.

             Finally, the Doucettes' July 2012 request for an IEP

amendment to include B.D.'s service animal is not proof that the

crux of their section 504 claim was "really" the denial of a FAPE.

Indeed, the Supreme Court in Fry expressly recognized that the

fact that a particular dispute was addressed in some way in IDEA

proceedings does not determine the character of that dispute. "[A]

court may conclude, for example, that the move to a courtroom came

from a late-acquired awareness that the school had fulfilled its

FAPE obligation and that the grievance involves something else

entirely."     Id. at 757; see also id. at 759 (Alito, J., concurring

in part and concurring in the judgment) (explaining that a parent's

invocation of the IDEA's formal procedures will not always be

indicative of the FAPE character of their claim); cf. Sophie G. by

& through Kelly G. v. Wilson Cty. Sch., 742 F. App'x 73, 79 (6th

Cir.   2018)    (concluding   that,   although   plaintiffs-appellants

invoked the IDEA's administrative process, "[t]he gravamen of

Plaintiffs' complaint [sought] access to subsidized childcare on

equal terms, and not redress for the denial of a FAPE").




                                - 21 -
          In this case, the history of the Doucettes' quest to

secure their son access to his service animal does not suggest

that the gravamen of their claim was the "meaningful[ness]" of his

education, rather than nondiscriminatory access.        See Fry, 137 S.

Ct. at 755.   The Doucettes first sought approval for B.D. to use

his service animal without reference to his IEP.        It was not until

after the Doucettes refused to sign a school handling agreement,

which they say violated the ADA, and B.D. was denied access to his

service dog, that the school district ordered an IEP assessment to

take place the following fall to determine whether B.D.'s IEP would

be amended to include the use of a service animal for the fall

2012-spring 2013 school year.      See supra Section I.     Then, after

B.D. suffered a life-threatening seizure, the Doucettes requested

that the IEP amendment be implemented immediately.16

          That   the   Doucettes   invoked   multiple    laws   in   their

efforts to obtain at-school access to a service animal for their


     16The dissent argues that because the Doucettes requested an
IEP amendment to include the service dog, and the request was
denied, the Doucettes' section 504 claim is really about the denial
of the IEP amendment. As a factual matter, as we explain, it was
the school that initiated an IEP assessment as a possible way to
address the service dog issue, not the Doucettes. To be sure, the
complaint describes the educational consequences of the denial of
the service dog, much like the example used by Justice Kagan in
Fry about the relationship between the denial of wheelchair access
and the educational consequences for a child. See Fry, 137 S. Ct.
at 756. But an inadequate education is not the gravamen of the
Doucettes' section 504 claim.    Rather, it is the harm from the
seizures that B.D. experienced as a result of denial of access to
his service animal.


                                - 22 -
son is not surprising. A child who requires an accommodation under

an IEP because, without it, his education would be inadequate,

might also require that accommodation to safely access a public

space.    To illustrate this point, consider the hypothetical posed

by the Supreme Court in Fry:

            Suppose . . . that a wheelchair-bound child sues
            his school for discrimination under Title II [of
            the ADA] . . . because the building lacks access
            ramps . . . . [A] different lawsuit might have
            alleged [an IDEA claim]: After all, if the child
            cannot get inside the school, he cannot receive
            instruction there; and if he must be carried
            inside,   he  may   not  achieve   the  sense   of
            independence conducive to academic . . . success.
            But is the denial of a FAPE really the gravamen of
            the plaintiff's Title II complaint? Consider that
            the child could file the same basic complaint if a
            municipal library or theater had no ramps . . . .
            That the claim can stay the same in those
            alternative scenarios suggests that its essence is
            equality of access to public facilities, not
            adequacy of special education . . . . And so [the
            IDEA] does not require exhaustion.

137 S. Ct. at 756–57.17     In that example, the wheelchair-bound

child may have been entitled to an IEP specifying that the school



     17 The Court contrasts      this   example   with   a   different
hypothetical Title II claim:
     Suppose next that a student with a learning disability sues
     his school under Title II for failing to provide remedial
     tutoring in mathematics. That suit, too, might be cast as
     one for disability-based discrimination, grounded on the
     school's refusal to make a reasonable accommodation . . . .
     But can anyone imagine the student making the same claim
     against a public theater or library? Or, similarly, imagine
     an adult visitor or employee suing the school to obtain a
     math tutorial? The difficulty of transplanting the complaint
     to those other contexts suggests that its essence -- even


                               - 23 -
would provide him with access ramps.             Even so, as the Court

articulated, that possible entitlement does not imply that his

Title II claim, premised on unequal access, is subject to IDEA

exhaustion.

           The reality is that many children who have limitations

that require an accommodation under section 504 also have learning

disabilities that entitle them to an IEP under the IDEA.                    For

instance, a child may have asthma and severe Attention Deficit

Hyperactivity Disorder. In such a case, school districts typically

provide only an IEP for the child (and no section 504 plan), which

would include all supports and services that the child needs --

even those that the child only requires for access purposes under

section 504 (such as their asthma medicine).           See Office of Civil

Rights, Protecting Students with Disabilities: Frequently Asked

Questions About Section 504 and the Education of Children with

Disabilities,     U.S.    Dep't      of    Ed.     (Sep.       25,     2018),

https://www2.ed.gov/about/offices/list/ocr/504faq.html               ("If     a

student is eligible under IDEA, he or she must have an IEP.              Under

the   section   504   regulations,   one   way    to    meet   Section      504

requirements . . . is to implement an IEP.").




      though not its wording -- is the provision of a FAPE, thus
      bringing § 1415(l) into play.

137 S. Ct. at 756-57.



                                  - 24 -
             In many cases, parents may seek an IEP amendment to

guarantee their child safe access to school because it is the most

effective and direct way to get the child relief.                 But when

something goes awry, and it has nothing to do with the delivery of

a FAPE (the child might be hospitalized because her school failed

to properly administer her medicine), the existence of the IEP

does not alter the character of the child's section 504 claim.

             To conclude otherwise would, in effect, place disabled

school children in a disadvantaged position relative to their adult

counterparts.    Cf. Sagan v. Sumner Cty. Bd. of Educ., 726 F. Supp.

2d 868, 882–83 (M.D. Tenn. 2010) (finding exhaustion not required

where, "if [the plaintiff] were not a disabled student, there would

be no administrative barrier to her pursuit of these claims").              A

teacher with epilepsy, who was not a student -- and therefore had

no need for an IEP -- but used a certified service dog to aid him

during seizures, would be able to challenge the deprivation of his

service   animal   at   the    school   without   resort   to   the   IDEA's

administrative procedures.       "If a disabled student would be able

to make out a similarly meritorious [Rehabilitation Act] claim

. . . it is odd to suggest that the IDEA would impose additional

qualifications     to   sue,   simply   because   [the   plaintiff    was   a

student]."     Payne v. Peninsula Sch. Dist., 653 F.3d 863, 878–79

(9th Cir. 2011), overruled on other grounds by Albino v. Baca, 747

F.3d 1162 (9th Cir. 2014).


                                  - 25 -
          In sum, the crux of the Doucettes' section 504 claim is

simple discrimination, irrespective of the school district's FAPE

obligation. The claim they bring could be brought by a non-student

in a non-school public setting alleging the same injuries arising

from the same deprivation.      That claim is not subject to the

exhaustion requirement of the IDEA.

B. The Section 1983 Claim

          The Doucettes' § 1983 claim is premised on an alleged

violation of B.D.'s substantive due process rights secured by the

Fourteenth Amendment.18     The Doucettes allege that these rights

were violated during the summer and fall of 2012 when the school

district, "despite having actual notice that [Georgetown Public

Schools] was an inappropriate placement for B.D., refused to allow

an in-district or out-of-district placement and threatened the

[Doucettes] with truancy in the event of any extended absences."

They assert that this conduct amounted to "deliberate indifference

and severe, pervasive disregard for [the] safety and well-being


     18 In the complaint, the Doucettes also asserted § 1983 claims
premised upon violations of the equal protection and procedural
due process clauses of the Constitution, as well as violations of
the Rehabilitation Act and the IDEA's Child Find Mandate.       The
district court dismissed these claims, finding that the Doucettes
had waived their due process and equal protection clause claims
and that § 1983 claims may not be premised upon violations of the
Rehabilitation Act or the IDEA, which are statutes with their own
frameworks for damages. The Doucettes have waived these claims on
appeal.   See United States v. Mayendía-Blanco, 905 F.3d 26, 32
(1st Cir. 2018) (deeming claim waived where not raised in opening
brief).


                               - 26 -
[of] B.D." and that, as a result, B.D. "suffer[ed] great physical

and emotional harm," including "five [] life-threatening tonic-

clonic seizures."

              In contrast to the alleged deprivation of B.D.'s service

animal, the Doucettes' demand for an alternative school placement,

so    central    to     their    §    1983    claim,    falls    within   the   IDEA's

exhaustion regime.19           A non-student could not make the same demand

in a non-school setting.              See Fry, 137 S. Ct. at 756.           Moreover,

the Doucettes previously made the same demand for an out-of-

district placement for B.D. in an administrative hearing before

the   BSEA.          These    "clues"    provide    "strong      evidence   that   the

substance of [the Doucettes' § 1983 claim] concerns the denial of

a FAPE."      Id. at 757.            Indeed, the right to a school placement

outside of the normal public-school system when an appropriate

education       is    not    otherwise       possible   arises    from    the   IDEA's

guarantee of a FAPE.             See Sch. Comm. of Burlington v. Dep't of

Educ. of Mass., 471 U.S. 359, 369 (1985); 603 C.M.R. § 28.06(2)(a)

(requiring that a child's school placement "be based on the

[child's] IEP").             With regard to this claim, however, we think




       19
        Even if some of the Doucettes' substantive due process
§ 1983 allegations do not trigger IDEA exhaustion because they do
not directly challenge the denial of a FAPE, but rather the
surrounding circumstances, we do not further parse this claim
because, as we explain infra, the claim in its entirety is in any
event properly before us.


                                         - 27 -
there is a good argument that the Doucettes met the exhaustion

requirement.

             The IDEA's administrative process contemplates a series

of stages.         The first stage is a meeting, or several meetings,

between the parents of a child with a disability and the child's

IEP team, during which the parents participate in discussions

concerning         the        educational         placement,       evaluation,      and

accommodation of their child.               See 20 U.S.C. § 1415(b)(1).          During

this phase, if a requested change in the child's placement or IEP

is rejected, the school must provide written documentation of its

reasons     for    doing      so.    See     34     C.F.R.    §   300.503(a).      That

documentation must include, inter alia, "[a] description of the

action . . . refused[;] . . . [a]n explanation of why the agency

.   .   .   refuses      to   take   the    action;     [a]    description    of   each

evaluation procedure, assessment, record, or report the agency

used as a basis for the . . . refused action[;] . . . [and a]

description of other options that the IEP Team considered and the

reasons why those options were rejected."                     Id. § 300.503(b).     In

Massachusetts, if parents are dissatisfied with the result of the

meeting or meetings, they may then "bring the dispute to the

attention     of    local      public   school      officials"     by   "contact[ing]

[their]      school       [p]rincipal,       the      Administrator      of     Special

Education, or [their] superintendent."                 Mass. Dep't Special Educ.,

Parents Notice of Procedural Safeguards 7 (2013), available at


                                           - 28 -
http://www.doe.mass.edu/sped/prb/pnps.pdf;              see     603     C.M.R.

§ 28.08(1). If the problem cannot be resolved locally, the parents

may    file    a   formal   complaint    with   the   administrative    agency

designated by the state, the filing of which will initiate a formal

hearing and administrative decision.            See 20 U.S.C. § 1415(b)(6),

(f).

              The Doucettes first invoked these procedures in 2010.

Specifically, they initiated the process in March of that year by

meeting with B.D.'s IEP team to request an alternative placement

for B.D.      They then brought "the dispute to the attention of local

public     school     officials"    by    "contact[ing]       [their]   school

[p]rincipal . . . [and] superintendent."               Ultimately, in early

July, they filed a Request for Hearing with the BSEA seeking an

out-of-district placement for B.D.           A hearing was held at the end

of August and an order was issued in September.            In that instance,

the Doucettes did not get the relief that they sought, i.e., an

alternative placement for B.D.           If the Doucettes had at that time

filed a civil action seeking the alternative placement denied to

them administratively, a district court plainly would have had

authority to hear the case because they went through the entire

administrative process unsuccessfully.

              This appeal concerns the Doucettes' second use of the

administrative process in the summer of 2012.            In July, they again

requested an alternative educational placement for B.D. through an


                                    - 29 -
amendment to his IEP.      The Doucettes again brought the dispute to

the attention of local public school officials. The superintendent

advised the Doucettes that their request should be resolved by

B.D.'s "[IEP] team" with "input from medical personnel," and that

the Doucettes should "work with [the local public school officials]

to determine if compensatory services were going to be offered"

and   whether   an   "out-of-school       placement"     was   required.       As

instructed, the Doucettes provided a letter from B.D.'s doctor to

their local school officials, including the principal of B.D.'s

school.   In addition, Massachusetts General Hospital filed a 51A

report, see Mass. Gen. Laws ch. 119, § 51A, citing suspected

neglect of B.D. by the school district.            The Doucettes then met

again with B.D.'s IEP team.        Following the meeting, B.D.'s IEP was

amended and he was placed at an alternative school.

           Thus,      in   2012,    the      Doucettes     engaged      in    the

administrative process until they received the relief that they

sought (and the only relief available to them through the IDEA's

administrative process) -- an alternative placement for B.D. and

compensatory educational services.             See, e.g., Sch. Comm. of

Burlington, 471 U.S. at 369-71 (explaining that the only relief

available through the IDEA's administrative process is future

special   education    services    and    reimbursements       to   parents   for

education-related expenditures).          Having achieved success through

their interactions with local school officials, there was no need


                                    - 30 -
for the Doucettes to seek a hearing before the BSEA.    Hence, the

steps they took exhausted their FAPE demand for an alternative

placement.    Cf. Mass. Gen. Laws ch. 71B, § 2A.20

             Still, their success in the administrative process is

not the end of the story for the Doucettes concerning B.D.'s

placement.     The premise of their § 1983 claim is that, while

successfully pursuing the out-of-district placement, B.D. suffered

harm from the delay in receiving the administrative relief.    The

Doucettes brought their constitutional claim only after they had

no further "remedies under the IDEA to exhaust," Blanchard v.


     20 The dissent dismisses the significance of this negotiated
success, asserting the absolute rule that "[e]xhaustion requires
that a party receive a determination through a due process hearing,
as contemplated under section 1415(f)." Surely the dissent does
not mean that the Doucettes had to pursue a further administrative
hearing to get what they had already obtained in "informal[] . . .
'[p]reliminary meeting[s].'" See Endrew F. ex rel. Joseph F. v.
Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 994 (2017) (second
alteration in original) (quoting § 1415(f)(1)(B)(i)). The dissent
must mean, then, that the § 1983 claim itself had to be presented
at an administrative due process hearing -- i.e., that the
Doucettes were required to present their claim for damages arising
from the delay in an alternative school placement for B.D. in such
a hearing before bringing the claim in federal court. Yet, in the
administrative hearing envisioned by the dissent, where the issue
would be the impact of the delay in granting the alternative school
placement, the hearing officer would have no authority to grant
relief even if the Doucettes were successful in establishing their
claim. Although Fry left open the question of whether a plaintiff
must exhaust a claim for physical or emotional harms arising from
a FAPE denial, the Court recognized the incongruity of demanding
exhaustion when "[a] hearing officer . . . would have to send [a
plaintiff] away empty-handed." 137 S. Ct. at 754. That is exactly
what would happen to the Doucettes under the dissent's scenario.




                               - 31 -
Morton Sch. Dist., 420 F.3d 918, 921–22 (9th Cir. 2005), overruled

on other grounds by Payne v. Peninsula Sch. Dist., 653 F.3d 863

(9th Cir. 2011), and they now seek damages for the harms B.D.

experienced while being forced to wait for that relief.        The IDEA

itself permits the Doucettes to seek any relief available to them

under the "other [f]ederal laws that protect the rights of children

with disabilities."       20 U.S.C. § 1415(l).     And, by its terms,

§ 1415(l) does not appear to require exhaustion of the Doucettes'

constitutional claim because that claim does not "seek[] relief

that is also available under [the IDEA.]"       Id.

           However, in Fry, the Supreme Court left open the question

of whether "exhaustion [is] required when [a] plaintiff complains

of the denial of a FAPE, but the specific remedy she requests" --

such as money damages for physical or emotional harm -- "is not

one that an IDEA hearing officer may award."          137 S. Ct. at 752

n.4.   As we have explained, the denial of a FAPE is part of the

Doucettes' constitutional claim in the sense that the delay in

obtaining an alternative placement for B.D. allegedly caused the

child physical and emotional injuries.       Nonetheless, to the extent

the Doucettes should have aired their constitutional claim through

the administrative process, enforcing the exhaustion requirement

is   unnecessary   here   because   the   circumstances   establish   the

futility of such additional proceedings.




                                 - 32 -
             The legislative history of the IDEA shows a special

concern with futility.      "Senator Williams, the principal author of

the Education of the Handicapped Act, the predecessor statute to

IDEA, stated that 'exhaustion of the administrative procedures

established    under   this   part    should   not    be   required   for   any

individual complainant filing a judicial action in cases where

such exhaustion would be futile either as a legal or practical

matter.'"    Weber v. Cranston Sch. Comm., 212 F.3d 41, 52 n.12 (1st

Cir. 2000) (quoting 121 Cong. Rec. 37416 (1975)). Futility applies

when (1) the plaintiff's injuries are not redressable through the

administrative process, Rose, 214 F.3d at 210–11, and (2) the

administrative process would provide negligible benefit to the

adjudicating court, see Christopher W. v. Portsmouth Sch. Comm.,

877   F.2d   1089,   1094   (1st     Cir.   1989)    (concerning   exhaustion

requirement under the IDEA's predecessor statute, the Education

for All Handicapped Children's Act).21




      21We take particular exception to the dissent's suggestion
that we have created a novel futility test. To the contrary, we
have applied precisely the test that our precedents prescribe.
See, e.g., Rose, 214 F.3d at 210–11; Weber, 212 F.3d at 52. The
dissent maintains that we think futility has been established if
the plaintiff seeks only money damages and the administrative
officer is not authorized to afford that type of relief. To the
contrary, our analysis includes the additional requirement of the
negligible benefit of the administrative hearing to a reviewing
court.


                                     - 33 -
            As to redressability, here, the Doucettes request money

damages for medical expenses arising from B.D.'s seizures and the

physical, emotional, and psychological harm that B.D. experienced

because of the school district's "severe, pervasive disregard for

[the] safety and well-being [of] B.D."     Section 1983 authorizes

such forms of relief.    See 42 U.S.C. § 1983.   On the other hand,

the relief available under the IDEA is equitable and is limited to

(1) future special education and related services to ensure or

remedy a past denial of a FAPE; and (2) reimbursements to parents

for education-related expenditures that the state ought to have

borne.    See Nieves-Marquez v. Puerto Rico, 353 F.3d 108, 125 (1st

Cir. 2003).    The Supreme Court has expressly distinguished such

reimbursements from "damages," Sch. Comm. of Burlington, 471 U.S.

at 370, which the IDEA does not allow.    Nieves-Marquez, 353 F.3d

at 125.22




     22 The dissent contends that the Doucettes have not made a
futility showing because they have not "demonstrated that no
additional relief was available to them through a due process
hearing at any time after the summer of 2017." We do not understand
the relevance of this point. The Doucettes are not seeking any
further compensatory relief or an alternative placement, so how
can they be charged with failing to demonstrate the futility of
pursuing such additional relief? Indeed, in determining whether
a plaintiff must exhaust her claim for relief under the IDEA, we
look at the "remedial basis" identified by the plaintiff rather
than what relief she "could have sought." Fry, 137 S. Ct. at 755
(internal quotation marks omitted).      Moreover, as we explain,
although an adjudicating court may benefit from the record provided
by an administrative hearing, further record development is not


                               - 34 -
            Finally,   although      adjudication     of    FAPE-based     claims

typically benefits from the administrative process because courts

rely on "the detailed evidentiary record developed during the due

process    hearing,"   and     because      "[t]he    IDEA's    administrative

machinery places those with specialized knowledge -- education

professionals -- at the center of the decisionmaking process,"

Frazier, 276 F.3d at 60-61, the benefits of further administrative

decisionmaking would be negligible in this case.

            The   Doucettes'    §    1983   claim    involves   liability     and

damages issues.     Liability depends upon a finding that the school

district acted with "deliberate indifference."                 See Manarite v.

City of Springfield, 957 F.2d 953, 955 (1st Cir. 1992).                   On that

issue,    which   concerns     the   decisionmaking        process   of    B.D.'s

educators and school officials, an adjudicating court already has

the benefit of the administrative record developed during the 2010

due process hearing in which the Doucettes sought an alternative

placement for B.D, as well as the required documentation from the

Doucettes' 2012 pursuit of an alternative placement for B.D.                  The

latter records include school officials' documented reasons for

continuing B.D.'s placement within the school district during the

summer of 2012, and the final amended IEP, explaining the school


necessary in this case because of the documentation already
available from the administrative processes in 2010 and 2012.




                                     - 35 -
officials' reasons for B.D.'s ultimate placement outside of the

district.       All of this documentation provides the educational

expertise needed by an adjudicating court.

            The damages aspect of the claim concerns issues of

medical     causation   --        not   educational     issues    that   are     the

administrative body's area of expertise. Cf. McCormick v. Waukegan

Sch. Dist. No. 60, 374 F.3d 564, 569 (7th Cir. 2004) (no exhaustion

required where plaintiff alleged "permanent physical injuries");

Padilla ex rel. Padilla v. Sch. Dist. No. 1 in City & Cty. of

Denver, Colo., 233 F.3d 1268, 1274 (10th Cir. 2000) (no exhaustion

required where plaintiff's claim involved only physical injuries).

Medical causation questions are routinely considered by district

courts and juries, assisted by the testimony of medical experts,

without   the    benefit     of    an   administrative       record.     Thus,    no

educational expertise is needed for a court to adjudicate the

damages aspect of the § 1983 claim.

            For these reasons, even if the Doucettes' § 1983 is

subject to further exhaustion, requiring the Doucettes to take

further   administrative          action   would   be   an   "empty    formality."

Panetti, 551 U.S. at 946.           Given the steps that the Doucettes took

and the relief that they received, further invocation of the

administrative process as to their § 1983 claim was not required,




                                        - 36 -
and the district court erred in granting judgment to the school

district on that ground.

                                    IV.

          For   the    foregoing    reasons,   we   vacate   the   district

court's entry of judgment for the school district and remand for

further proceedings consistent with this opinion.23          The district

court should reconsider its remand of the state law claims in light

of this disposition.     Costs to appellants.

          So ordered.



                      -Dissenting Opinion Follows-




     23In response to the dissent's final footnote, we note only
that our footnotes reflect good-faith engagement with the
dissent's analysis. We, too, are "content to leave the relative
merits" of our competing views for others to evaluate.


                                   - 37 -
             SELYA,    Circuit    Judge       (dissenting).         When   Congress

crafted an exhaustion requirement for the IDEA, it envisioned that

requirement as robust.         See Frazier v. Fairhaven Sch. Comm., 276

F.3d 52, 60 (1st Cir. 2002) ("Congress constructed the law on the

premise that plaintiffs would be 'required to utilize the elaborate

administrative scheme established by the [IDEA] before resorting

to   the   courts     to   challenge   the     actions   of   the    local   school

authorities.'" (alteration in original) (quoting N.B. by D.G. v.

Alachua Cty. Sch. Bd., 84 F.3d 1376, 1378 (11th Cir. 1996)(per

curiam))).     The Supreme Court's interpretive guidance has been

faithful to the congressional mandate.             See Fry v. Napoleon Cmty.

Schs., 137 S. Ct. 743 (2017).             In the case at hand, though, the

majority dilutes the exhaustion requirement, making it easy to

evade and — where evasion cannot be accomplished even under the

majority's relaxed standard — easy to satisfy.                Not surprisingly,

this parade of errors leads to an incorrect result.                  Because I do

not share the majority's somewhat cavalier view of the IDEA's

exhaustion requirement, I respectfully dissent.

                                          I

             I start with the majority's erroneous conclusion that

the gravamen of the plaintiffs' Rehabilitation Act claim "involves

the denial of non-discriminatory access to a public institution,

irrespective of the school district's FAPE obligation to provide

a particular education program" for their son.                Ante at 17.     This


                                       - 38 -
conclusion derives from a confused assessment of the directives

contained in Fry.     The majority seems not to recognize that the

two "clues" adumbrated by the Fry Court, see 137 S. Ct. at 756-

57, are merely devices intended to assist an inquiry into whether

the plaintiffs "seek relief for the denial of a FAPE," id. at 752;

cf. id. at 759 (Alito, J., concurring in part and concurring in

the judgment) (calling the clues "misleading" and warning that

they "are likely to confuse and lead courts astray").

            The Fry Court first concluded that the complaint before

it contained no explicit focus on the adequacy of the education

received by the petitioners' daughter, noting that the "complaint

allege[d] only disability-based discrimination, without making any

reference to the adequacy of the special education services" that

the school furnished.    Id. at 758.        Because "the FAPE requirement

provides the yardstick for measuring the adequacy of the education

that a school offers to a child with a disability," id. at 753,

the Court considered both whether the complaint referred to the

denial of a FAPE and whether it otherwise challenged the adequacy

of the education that the petitioners' daughter received, id. at

758.    Not only did the complaint "contain[] no allegation about

the denial of a FAPE or about any deficiency in [the petitioners'

daughter's] IEP" but also failed to "accuse the school even in

general terms of refusing to provide the educational instruction

and    services"   required   by   the   petitioners'    daughter.    Id.


                                   - 39 -
Relatedly, the Court emphasized that the petitioners had continued

to   maintain   throughout       the   litigation     that   their    daughter's

educational needs were satisfied.           See id.

            But even though the complaint revealed no explicit focus

on the adequacy of the daughter's education, the Court was not

satisfied    that    the   petitioners      could     circumvent     the   IDEA's

exhaustion requirement.      At that point in its analysis, the Court

employed its two "clue[s]" to help discern whether the complaint

contained an "implicit focus" on educational adequacy.                     Id. at

756-58.     Investigating the first clue (the hypotheticals), the

Court noted that the same complaint could be filed against a public

facility that was not a school or could be filed against the school

by a non-student plaintiff, in either of which events it "would

have nothing to do with the provision of educational services."

Id. at 758.         Investigating the second clue (the petitioners'

pursuit vel non of the IDEA's administrative remedies) turned out

to be a dead end because the record was insufficiently developed

as to that issue.      See id.    And notwithstanding the absence of any

other indication that the petitioners sought relief for the denial

of a FAPE, the Court deemed it necessary to remand in order to

gain insight into this issue.           See id. at 758-59.     In that regard,

it instructed the court below to establish whether the petitioners

had invoked the IDEA's dispute resolution process.              See id.




                                       - 40 -
             In demonstrating how a court should cut through the

boilerplate of the pleadings and determine whether a plaintiff is

actually seeking relief for the denial of a FAPE, the Fry Court

imparted some useful guidance.        Mindful that the plaintiff is the

"master of the claim," id. at 755 (quoting Caterpillar Inc. v.

Williams, 482 U.S. 386, 392, and n.7 (1987)), a reviewing court's

examination should begin with the four corners of the complaint,

see id. at 758.     Taking this approach in a very recent case, we

determined that the plaintiffs' pleadings and legal allegations

revealed that their complaint alleged the denial of a FAPE and was

therefore subject to the IDEA's exhaustion requirement.                          See

Parent/Prof'l Advocacy League v. City of Springfield, ___ F.3d

___, ___ (1st Cir. 2019) [Nos. 18-1778, 18-1813, 18-1867, 18-1976,

slip op. at 21-22].

             If however, a reviewing court is unable to identify an

explicit focus on the adequacy of the education received by a child

with disabilities, it must then take the next step.                    That step

entails   consideration      of    whether   an    implicit        focus   can    be

identified    (either   in   the   complaint      or   in    the   proceedings),

employing means such as the two Fry clues.24                See Fry, 137 S. Ct.

at 758-59; see also Fry v. Napoleon Cmty. Schs., No. 12-15507,



     24 Of course, a court may also take the step in order to
buttress the identification of such an explicit focus. See, e.g.,
City of Springfield, ____ F.3d at ____ [slip op. at 22-23].


                                    - 41 -
2018 WL 4030757, at *14-16 (E.D. Mich. Aug. 23, 2018) (applying on

remand the inquiry delineated by the Fry Court). Only if the court

determines that a particular claim cannot be interpreted to allege

the denial of a FAPE, either explicitly or implicitly, can the

court find that the claim is not subject to the IDEA's exhaustion

requirement.

              I confess that the Fry Court's instructions about how to

read   and    interpret   a   complaint     are    not   a   model    of    clarity.

Although cautioning against a "magic words" approach and warning

that the inquiry "does not ride on whether a complaint includes

(or, alternatively, omits) the precise words . . . 'FAPE' or

'IEP,'" Fry, 137 S. Ct. at 755, the Court indicated that the

absence of any allegations referring either to the denial of a

FAPE or to some deficiency in an IEP would be meaningful data

points supporting a determination that the petitioners' complaint

alleged      "only   disability-based      discrimination,"          id.    at    758.

Fairly read, the Fry Court's approach strongly suggests that the

presence     of   such   terms,   though    they   do    not   serve       as    on/off

switches, ought to play an important role in any determination as

to whether a plaintiff is, in essence, seeking relief for the

denial of a FAPE.

              Fry mentions another consideration relevant to assessing

a complaint:      the relationship between an individual claim and the

complaint as a whole.         See id.      In light of this consideration,


                                    - 42 -
the Court's evaluation of the complaint was influenced by the

absence of any allegation, either specific or general, that the

school   "refus[ed]   to   provide   the   educational   instruction   and

services" required by the petitioners' daughter.           Id.   But Fry

leaves open a question:       does the presence of such allegations

affect the court's assessment of all claims in a complaint or,

conversely, can such allegations be cordoned off as relevant only

to particular claims that explicitly seek relief for FAPE denial?

           In the aftermath of Fry, this unanswered question was

addressed by the Third Circuit in Wellman v. Butler Area School

District, 877 F.3d 125 (3rd Cir. 2017).          There, the court held

that Fry requires courts to review the entire complaint and conduct

a separate assessment of each claim.         See id. at 133. The court

added that, regardless of whether a complaint includes FAPE denial

allegations, an entirely distinct claim that in no way concerns

the denial of a FAPE (like an allegation of physical assault on a

school bus) would fall outside the IDEA's exhaustion requirement.

See id. at 132-33.    On these points, I think that the Wellman court

got it exactly right.

           The Third Circuit, though, was more chary with respect

to a claim nested among explicit claims of a FAPE denial — a claim

which, like the claim in Fry, did not explicitly allege the denial

of a FAPE but necessitated further analysis to determine whether

an implicit focus nonetheless lurked beneath its surface.        See id.


                                 - 43 -
at 134.   I find the Wellman court's handling of such a claim

instructive.

          In relevant part, the Wellman plaintiff sought "relief

under the ADA and Rehabilitation Act due to the school's alleged

failure to ensure that [he] was not exposed to danger after the

initial head injury he sustained during physical education class

but was still permitted to participate in school activities."   Id.

Though recognizing that "there could be a scenario in which these

events may not relate to a FAPE," the court determined that, as

pleaded, the claim "was offered as another example of how the

school failed to accommodate [the plaintiff] so that he could

benefit from his educational experience." Id. Because the factual

allegations surrounding this claim were intermixed with explicit

claims charging FAPE denial, the court concluded that the complaint

sought relief for failure to provide a FAPE.25       See id.    The

relationship between a complaint's explicit allegations of a FAPE

denial and other claims limned in the complaint provides yet

another clue that can identify an implicit focus on the adequacy

of the education received.


     25For the sake of completeness, I note that after assessing
this claim in relation to the entire complaint, the Wellman court
bolstered its conclusion that the claim concerned a FAPE denial by
pointing out that the claim "could not be brought by a nonstudent
or outside the school setting." 877 F.3d at 134. This approach
tracks with my view that the Fry "clues," while not necessary, may
provide additional data points to reinforce a determination that
a claim concerns (or does not concern) a FAPE denial.


                              - 44 -
             In this case, the lessons of Fry and Wellman compel the

conclusion that the plaintiffs' Rehabilitation Act claim seeks

relief for the denial of a FAPE.               When mounting this claim, the

plaintiffs alleged that the school's "refusal to permit B.D. access

to   his    service     dog    in   his    educational     setting      was    illegal

disability-based discrimination that violated Section 504."                          The

plaintiffs then alleged that "[o]nly after he suffered a life-

threatening tonic-clonic seizure did the defendants agree that

B.D.    could   bring    the    service      dog   to   school,   but    not    as    an

accommodation under his IEP."              In short, the plaintiffs set forth

a composite claim concerning their son's service dog:                    that for a

period of time the school denied B.D. any access to a service dog

at school; and then, belatedly, granted B.D. access to the dog but

refused to accommodate him by amending his IEP accordingly.26

             Although the first portion of this composite claim does

not explicitly allege a FAPE denial, the second portion comprises

a direct challenge to the adequacy of the educational services

offered by the school.              The plaintiffs allege that the school

refused to amend B.D.'s IEP to include his service dog, which (they

say) he required in order "to develop some independence and


       26
       Unlike the majority, I do not speculate about whether the
service dog accompanied B.D. at school after his first seizure.
For purposes of an access or accommodation claim under the
Rehabilitation Act, the relevant questions are whether B.D. was
permitted to bring the dog to school and under what conditions.
Anything else is window dressing.


                                          - 45 -
confidence" and to alleviate his anxiety in social settings.                      It

defies reason to turn a blind eye to the plaintiffs' reference to

the IEP in this context — and that reference quite clearly reveals

the plaintiffs' implicit focus on the school's alleged failure to

accommodate their son's educational needs.

           This      conclusion      is    reinforced      by   a    more   detailed

evaluation of the pleaded Rehabilitation Act claim, which itself

discloses an implicit focus on the adequacy of the educational

services   received      by   B.D.         Viewing   the     Rehabilitation       Act

allegations     in      relation      to     the     entire         complaint,    the

Rehabilitation Act claim appears inextricably intertwined with the

plaintiffs' concerns about the school's failure to accommodate

B.D.'s educational needs.          Specifically, the factual allegations

set forth in the complaint trace the school's alleged intransigence

in responding to the plaintiffs' concerns as well as its refusal

either to implement B.D.'s IEP or to amend the IEP to incorporate

necessary measures.        As a result of this myriad of educational

inadequacies,     the    complaint        alleges,    B.D.      experienced      five

seizures.27




     27 The majority apparently recognizes that the bulk of the
plaintiffs' allegations — "that the ESY summer 2012 program was
not an appropriate placement for B.D., that the program was
understaffed, that his aides were unqualified and a teacher
undertrained, and/or that the interventions required under his IEP
were not being implemented" — concern the denial of a FAPE. See
ante at 27-28. But the majority then proceeds to ignore both the


                                      - 46 -
           Given these contextual surroundings, it is apparent to

me that the plaintiffs' claim regarding the school's refusal to

cooperate with their requests concerning the service dog is best

understood as a challenge to the adequacy of their son's education.

And since the complaint itself resolves any question as to whether

the plaintiffs allege the denial of a FAPE, it is neither necessary

nor useful to explore the potential significance of the Fry clues.

Even so, I note that an allegation that a school refused to

accommodate a student by amending his IEP to include a service dog

could neither be brought outside the school setting nor by a

nonstudent.   This, too, weighs in favor of the conclusion that the

Rehabilitation Act claim is sufficiently linked to the denial of

a FAPE.    I would therefore hold — as did the court below — that

the plaintiffs' Rehabilitation Act claim is sufficiently within

the   orbit   of   the   IDEA   to   activate   the   IDEA's   exhaustion

requirement.28

                                     II

           This brings me to the plaintiffs' section 1983 claim.

The majority concludes that this claim was "properly brought in


legal significance and the logical implications of what it has
just recognized.
      28I do not read the majority opinion as holding that
exhaustion of this claim should be excused on the basis of
futility. At any rate, it should be evident from what I say below,
see infra Part II.B, that the futility exception has no bearing
here.


                                 - 47 -
federal court because it either was exhausted or [because] further

invocation of the administrative process would have been futile."

Ante at 16.      I find neither of these grounds persuasive.

            The exhaustion requirement, see 20 U.S.C. § 1415(l),

serves a critical role within the IDEA's administrative regime.

Insisting     on    such   a   requirement     "forces      parties    to    take

administrative       proceedings      seriously,    allows        administrative

agencies    an     opportunity   to    correct     their    own    errors,   and

potentially avoids the need for judicial involvement altogether."

Frazier, 276 F.3d at 60 (quoting P. Gioioso & Sons, Inc. v. OSHRC,

115 F.3d 100, 104 (1st Cir. 1997)).29            In the IDEA setting, there

are "special benefits" to an exhaustion requirement:                "The IDEA's

administrative machinery places those with specialized knowledge—

education   professionals—at       the    center    of     the    decisionmaking

process, entrusting to them the initial evaluation of whether a



     29 The majority avers that Frazier's "exhaustion analysis is
of questionable precedential value because it relied on a Supreme
Court case addressing exhaustion in the context of the [PLRA]."
Ante at 13 n.10.    In point of fact, the Fry Court made only a
passing reference to the PLRA, distinguishing that statute's
exhaustion provision in order to emphasize that the IDEA enables
a plaintiff to decide whether to seek the "relief available under
the IDEA" — relief for the denial of a FAPE. See Fry, 137 S. Ct.
at 755. The Court did not by any means indicate that case law
interpreting the PLRA's exhaustion provision should not be read to
inform a court's interpretation of section 1415(l), and it
explicitly left open the very question for which Frazier viewed
that case law as instructive: whether exhaustion is required where
the specific remedy requested "is not one that an IDEA hearing
officer may award." Id. at 752 n.4.


                                      - 48 -
disabled   student    is    receiving   a   free,   appropriate     public

education."     Id.

           If courts are to be faithful to Congress' commands, they

cannot allow the IDEA's exhaustion requirement to be easily dodged.

To this end, "[t]he burden of demonstrating an exception from the

exhaustion requirement falls on the party seeking to avoid the

requirement."     Rose v. Yeaw, 214 F.3d 206, 211 (1st Cir. 2000);

see Honig v. Doe, 484 U.S. 305, 327 (1988).

                                    A

           Viewed against this backdrop, the majority's conclusion

that the plaintiffs have exhausted their administrative remedies

is flat-out wrong.         The majority asserts that the plaintiffs

exhausted their administrative remedies vis-á-vis their section

1983 claim when they requested and received an out-of-district

placement in the fall of 2012.          See ante at 30-31.       Adding a

wrinkle to the analysis, the majority labors to treat that initial

request as separate and distinct from the section 1983 claim for

monetary relief, characterizing the latter as merely an effort to

obtain "damages for the harms B.D. experienced while being forced

to wait for" the relief initially requested.        Id. at 32.    Finally,

the majority posits that because the initial request was exhausted,

the section 1983 claim needed no additional exhaustion.           See id.

           The majority's reasoning rests on a porous foundation.

The plaintiffs' initial request was not exhausted because it did


                                 - 49 -
not move beyond the superintendent of the school district before

it was resolved by the school's acquiescence.30                  Simply raising a

concern     successfully     through       the    bureaucracy      of    the   school

district, without more, does not comprise exhaustion.                    See A.F. ex

rel Christine B. v. Española Pub. Schs., 801 F.3d 1245, 1249 (10th

Cir. 2015) (rejecting argument that mediation settlement comprised

IDEA exhaustion).

               Exhaustion requires that a party receive a determination

through a due process hearing, as contemplated under section

1415(f).       See Weber v. Cranston Sch. Comm., 212 F.3d 41, 53 (1st

Cir.    2000)     (concluding       that    "IDEA's      mandate    is     explicit:

plaintiffs      must    exhaust    IDEA's   impartial      due   process       hearing

procedures" before repairing to court); see also Z.G. by & through

C.G. v. Pamlico Cty. Pub. Sch. Bd. of Educ., 744 F. App'x 769, 776

(4th    Cir.    2018)   ("The     plaintiff      has   exhausted    administrative

remedies under 20 U.S.C. § 1415(l) when he receives a finding or

a decision from the Review Officer.").                   Only then may a party

"bring a civil action with respect to the complaint presented

pursuant to this section."           20 U.S.C. § 1415(i)(2)(A).


       30
       For this reason, I need not address the majority's curious
bifurcation of two requests for relief that, in my view, stem from
the same alleged denial of a FAPE. I do note, however, that if a
school's refusal to grant a party's request for relief based on
allegations of FAPE denial could give rise to a separate claim
that required no agency determination as to whether that FAPE
denial occurred, the exhaustion requirement would be emptied of
all meaning.


                                      - 50 -
            By this measure, the plaintiffs' initial request for

relief was not exhausted.      Nor can it seriously be argued that the

section 1983 claim for monetary relief, if treated as distinct

from the initial request for relief, was exhausted in its own

right.     There has been no agency determination as to whether the

school denied B.D. a FAPE during the relevant period — and without

such a determination, there can be no exhaustion.            See Weber, 212

F.3d at 53.     It follows inexorably that the plaintiffs have not

carried their burden of demonstrating that they have complied with

the IDEA's exhaustion requirement as to their section 1983 claim.

                                      B

            The majority concludes, in the alternative, that the

plaintiffs were not required to resort to the IDEA's administrative

procedures prior to filing suit because they have demonstrated the

futility of such an attempt to exhaust.              I agree that futility

may, in an appropriate case, excuse compliance with the exhaustion

requirement.     See Frazier, 276 F.3d at 59.           Here, however, the

majority    generates    a   test   for   futility    that   is    of   dubious

provenance and, in the bargain, applies it in a manner that

directly contradicts our precedent.

            The cases that the majority cites for the proposition

that "[f]utility applies when (1) the plaintiff's injuries are not

redressable    through   the   administrative    process,         and   (2)   the

administrative process would provide negligible benefit to the


                                    - 51 -
adjudicating     court,"   ante    at   33   (internal     citation    omitted),

simply do not support that proposition.               To the contrary, our

precedent regarding futility requires plaintiffs to demonstrate

that the administrative process "does not provide relief that

addresses the claim of the complainant."             Weber, 212 F.3d at 52.

This approach dovetails with established law, holding that parties

cannot show futility merely by arguing that their complaint seeks

money damages and that such a remedy is not available under the

IDEA. See Frazier, 276 F.3d at 56. As Frazier teaches, exhaustion

may be beneficial (and, therefore, compulsory) "regardless of

whether the administrative process offers the specific form of

remediation    sought    by   a   particular     plaintiff."        Id.   at   61.

Consequently,     we    cannot    "allow     a   plaintiff    to    bypass     the

administrative procedures merely by crafting her complaint to seek

relief that educational authorities are powerless to grant."                   Id.

at 63.

           The    majority    concludes,     under   its    novel     test,    that

B.D.'s injuries are not redressable through the administrative

process because the plaintiffs seek only money damages and the

BSEA is not authorized to award that type of relief.                See ante at

34.   Frazier precludes such a conclusion.           See 276 F.3d at 56.        In

line with the Weber test, we are instructed to consider whether

the plaintiffs have demonstrated that the BSEA cannot award relief




                                    - 52 -
that addresses their claim that B.D. was denied a FAPE.           They have

not done so.

            The proper test demands that we return to the summer of

2012.    See Nelson v. Charles City Cmty. Sch. Dist., 900 F.3d 587,

594 (8th Cir. 2018) ("In determining whether a plaintiff was

required to exhaust remedies . . . we must consider the student's

status at the time of the challenged conduct when the parents could

have invoked administrative procedures."); see also Frazier, 276

F.3d at 63.     At any time that summer, the plaintiffs could have

filed a complaint with the BSEA seeking multiple forms of relief

for the alleged denial of a FAPE, including an out-of-district

placement and compensatory services.           That they chose instead to

negotiate with the school in the autumn of 2012 to receive the

same relief is irrelevant to the correct futility analysis.

            Nor have the plaintiffs demonstrated that no additional

relief was available to them through a due process hearing at any

time after the summer of 2012. For example, compensatory education

is a remedy that is available even when a student no longer attends

a specific school.      See Frazier, 276 F.3d at 63.          Here, we know

that the school already has offered some compensatory services to

the     plaintiffs,   but   the   plaintiffs     have   not   provided   any

information as to what that offer comprised or whether it was

accepted.    And even if the offer was accepted, there is no reason




                                   - 53 -
that the BSEA could not award relief in the form of additional

compensatory services.

                  What is more, requiring the plaintiffs to seek a due

process hearing before the BSEA "facilitates the compilation of a

fully developed record by a factfinder versed in the educational

needs        of   disabled   children—and    that    record   is   an   invaluable

resource for a state or federal court required to adjudicate a

subsequent civil action covering the same terrain."                 Id. at 61.   A

court attempting to grapple with the plaintiffs' section 1983

claims,       then,    would   benefit    from    reviewing   an   administrative

record in which the adequacy of educational services provided by

the school has been assessed.

                  For these reasons, I conclude that the plaintiffs have

not carried their burden of establishing that exhaustion of the

IDEA's administrative process would be futile as to their section

1983 claim.         The district court, therefore, acted appropriately in

granting the defendants' motion for judgment on the pleadings.

                                          III

                  To say more would be to paint the lily.31         The majority

treats the IDEA's exhaustion requirement as little more than a


        31
        The majority, in a lengthy string of footnotes, has
attempted to respond to this dissent. As far as I can tell, that
attempt proceeds mainly by distorting what the dissent says and
the propositions for which the dissent stands.      Rather than
engaging in hand-to-hand combat and replying point by point to
these distortions, I am content to leave the relative merits of


                                         - 54 -
mere annoyance, which can be both too easily satisfied and too

easily evaded.   In my view, proper application of the exhaustion

requirement compels affirmance of the judgment below.   Because the

majority erroneously reaches a contrary conclusion, I respectfully

dissent.




the majority opinion and the dissent to the fair-minded and
informed reader.


                              - 55 -